DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 March 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,291,842 to Sallstrom et al. (Sallstrom hereinafter) in view of US PGPub 2018/0313456 to Bayyouk et al. (Bayyouk).
Regarding claim 16, Sallstrom teaches a method of operating high-pressure, high power, reciprocating positive displacement fluid pumping system (10), the system comprising a high-pressure, high power, reciprocating positive displacement pump (42), a fluid end block assembly (43, 70) including a fluid end block body (43), a suction port (43a), a discharge port 43c), a pump bore (not shown) positioned in and extending through the fluid end block body, and a fluid chamber (not shown) positioned in the fluid end block body and in fluid communication with each of the suction port, the discharge port, and the pump bore, the fluid chamber having an open end portion (172), the fluid end block body having an interior chamfered surface (174) positioned along interior peripheries of the open end portion of the fluid chamber and a fluid cover (70) including a monolithic body (70) including a first portion (79) having a first diameter and including at least one seal (72) on the first portion being received in the open end portion and sealingly engaged with the fluid end block body; a second portion (below 73 in Fig. 8) having a second diameter greater than the first diameter and a threaded portion (71) mechanically connected to the fluid end block body, the second portion including a flange portion (73) positioned adjacent the threaded portion and the first portion, and the first portion including an annular groove adjacent the flange portion; and a seal member (72) arranged adjacent the flange portion, the seal member being compressed to a reduced profile when the fluid cover is at least partially received in the open end portion of the fluid chamber.  Sallstrom does not explicitly teach a pump plunger being movably positioned in the pump bore to pressurize one or more fluids in the fluid chamber, or an annular groove with a seal disposed therein.  Bayyouk teaches another high pressure pump generally, and particularly teaches a fluid end (100) with a bore (124) for a plunger (122) to reciprocate withing a chamber (126) to pump fluid from an inlet (136) to an outlet (130).  Therefore, it would have been obvious to one of ordinary skill in the art to provide a plunger, bore, chamber and valves as taught by Bayyouk to the pump of Sallstrom in order to provide the pumping action sought by that reference.  Furthermore, Bayyouk teaches various bore plug elements, and particularly teaches that such may be provided with an annular groove (179) in an inserted portion to allow a seal (177) to be retained therein for providing fluid sealing.  Therefore, it would have been obvious to one of ordinary skill in the art to provide a seal as taught by Bayyouk to the first portion (79) of Sallstrom in order to improve or render redundant the sealing action of the plug.  Finally, it would have been obvious to provide an annular recess as taught by Bayyouk to the seal of Sallstrom in order to retain it on the plug, e.g. during assembly.  Finally, as regards the method, Sallstrom teaches inserting the fluid cover (e.g. as shown in Fig. 8 so as to sealingly connect the cover (70) to the block body (43).
Regarding claim 17, Sallstrom teaches engaging the seal member (72) with the block body end portion (at 174).
Regarding claim 20, Sallstrom teaches a threaded interior surface (172) for engaging the fluid cover (at 71).

Response to Arguments
Applicant’s arguments, see page 4, filed 8 April 2022, with respect to the rejection(s) of claim(s) under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sallstrom in view of Bayyouk as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        8 April 2022